Citation Nr: 0925718	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


INTRODUCTION

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left great toe 
disability.

4.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.

5.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1975 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The issues remaining on appeal were remanded for 
additional development in February 2007, March 2008, and 
October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A cervical spine disability is not shown to have been 
incurred as a result of an established event, injury, or 
disease during active service.

3.  A left shoulder disability is not shown to have been 
incurred as a result of an established event, injury, or 
disease during active service.

4.  A left great toe disability is not shown to have been 
incurred as a result of an established event, injury, or 
disease during active service.

5.  The Veteran is not service connected for any disability, 
thus precluding the award of TDIU.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  A left great toe disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The Veteran does not have service-connected disabilities 
that render him unemployable.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in September 2004, January 2005, 
March 2005, July 2005, March 2007, and November 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The evidence obtained in this case includes 
service treatment records, VA treatment records, the 
Veteran's statements and personal hearing testimony, and all 
available records from the Social Security Administration 
(SSA).  Although a January 1981 separation examiner 
recommended follow up by an orthopedist for multiple 
problems, there is no indication that any such consultation 
was conducted.  The Board notes that SSA correspondence dated 
in March 2007 noted all prior file files had been destroyed, 
but that the RO received SSA records in May 2008, including 
statements from the Veteran pertaining to his SSA claim dated 
in October 2002.  The Board finds that further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claims
Pertinent Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

Service treatment reports show the Veteran sustained 
abrasions to the right forearm and left and right knees in a 
motorcycle accident in April 1977.  A July 1977 report noted 
he complained of left shoulder pain.  The treatment plan at 
that time included hot and cold soaks and aspirin.  An August 
1979 report noted he complained of shoulder pain and that he 
stated he had fallen off the flight deck into the life nets 
four weeks earlier.  It was noted that X-ray examination 
revealed traction spurs to the left L2 and L3 and right L3 
vertebrae.  The records do not include report, diagnosis, or 
treatment for any injuries to the cervical spine or left 
great toe and do not indicate he struck or was struck by a 
pipe in a fall.  A January 1980 separation examination 
revealed a possible "dislocatable" left shoulder and a left 
great toe metacarpophalangeal joint deformity.  There was no 
evidence of any abnormality upon clinical evaluation of the 
spine.  

Private treatment reports dated in August 1980 provided a 
diagnosis of chronic low back strain.  It was noted the 
Veteran stated he had fallen off the flight deck during 
service and struck a pipe in the axilla and lower body.  

The Veteran's February 1981 application for VA compensation 
benefits included complaint of a lower back injury incurred 
in a fall from a flight deck in 1979.  There was no 
indication of any neck, shoulder, or toe injuries in service 
nor present cervical spine, left shoulder, or left great toe 
disorders.  

On VA examination in March 1981 the Veteran stated he injured 
his low back in 1979 when he fell from a flight deck.  It was 
noted he complained of chronic low back pain shooting down 
the legs, but that the distribution of pain did not follow 
physiological pathways.  The examiner stated the Veteran had 
a markedly exaggerated limp favoring the left lower 
extremity, he claimed was due to low back pain, of a type not 
usually seen in back patients.  An examination revealed 
lumbar scoliosis with convexity to the left and a pelvic tilt 
and right iliac crest higher than the left.  The diagnoses 
included mild lumbar scoliosis and chronic low back pain with 
possible psychosomatic overlay.  

A June 1982 private medical report noted the Veteran had been 
seen off and on for about two years with complaints of low 
back pain.  There was no indication of any cervical spine, 
shoulder, or left toe problems.  

VA treatment records dated in August 1999 show the Veteran 
complained of intermittent pain to the shoulder and 
scapulothoracic region since he fell from a height onto a 
pipe on his ship in 1979.  The examiner noted there was some 
hyperlaxity of the tissues and that he was able to sublux his 
shoulders spontaneously with bilateral scapular winging.  The 
diagnoses included hyperlaxity of tissues, scapulothoracic 
pain, and rotator cuff weakness.  A May 2004 report included 
a diagnosis of chronic recurrent somatic dysfunction of the 
cervical spine with myalgia/myositis.  It was noted the 
Veteran complained of chronic neck and middle back pain 
related to a fall during service when he hit a protruding 
pipe in the area under his left axilla and landed in the 
safety net.  He also reported that he ran daily and worked 
out on a weight machine and that he was working approximately 
60 hours per week as a registered nurse.  An examination 
revealed an increased kypthotic curve in the upper thoracic 
area with his head tipped back in extension to compensate.  
X-ray examination revealed an essentially unremarkable 
thoracic spine and slight straightening and reversal of the 
normal lordotic curve of the cervical spine.  The cervical 
spine was otherwise unremarkable.  In a July 2004 report a VA 
neurosurgeon, L.A.K., M.D., noted the Veteran stated he began 
receiving chiropractic treatment in 1993 with some relief for 
his neck, left scapula, and shoulder pain.  

In an October 2004 statement the Veteran's private 
chiropractor, D.C.B., D.C., noted treatment had been provided 
since October 2002.  It was further  noted he had presented 
with chronic neck and left shoulder pain stemming from a fall 
in 1979.  

In correspondence dated in November 2004 the Veteran reported 
that he had sustained blunt force trauma to the soft tissues 
of his neck and shoulders in a fall from the flight deck of 
his ship in 1979.  He stated he had been in constant pain 
since that time with a 23-year recorded history of complaints 
to the left neck and left shoulder shooting into the left 
thumb.  He stated he was also experiencing increased pain in 
his left great toe.  He reported his work as a registered 
nurse over the past 14 years always involved heavy lifting 
and that his medical condition had rapidly deteriorated in 
the last months leaving him unable to work.  

A July 2005 VA examination of the feet noted a diagnosis of 
left hallux valgus without opinion as to etiology.  It was 
noted the Veteran failed to report for X-ray examinations.  A 
July 2005 psychiatric examination noted the Veteran 
complained of worsening low back pain and that he stated in 
the winter of 2004 he "crashed" going from running 20 miles 
per week to being unable to take care of his basic needs such 
as brushing his teeth.

In an October 2005 statement the Veteran reported he had 
consistently stated since his fall that he had pain from his 
injuries.  He claimed he had received VA medical care for 
pain in 1981, 1984, and 1985.  He also stated that every time 
he went to VA for medical care he was told that no one could 
help him.  He reported that, as with any soft tissue injury, 
his pain worsened with cold weather, with inactivity, and 
with age and that the only relief he could gain from intense 
pain was from significant athletic activity.  He stated that 
with age his ability to keep up his rigorous training had 
lessened.  

An October 2005 VA treatment report signed by Dr. L.A.K. 
stated it was more likely than not that present symptoms were 
the direct result of the Veteran's fall from a flight deck in 
1979.  A diagnosis of chronic, posttraumatic neck pain 
secondary to soft tissue injuries was provided.  

In correspondence dated in February 2007 the Veteran's 
private chiropractor reiterated that he had presented with 
chronic neck and left shoulder pain stemming from a service-
related fall in 1979.  It was noted that he had developed 
muscular weakness and spasms resulting in jerking and 
twitching sensations and movements.

A September 2007 VA examination revealed a normal cervical 
spine and a normal left shoulder based upon physical and X-
ray examinations.  The examiner, E.B., M.D., noted there was 
no sign of degenerative arthritis of the cervical spine.  X-
ray examination of the left shoulder revealed an excellent 
glenohumeral joint and nice space between the acromion and 
the humeral head.  There was no sign of arthritic changes or 
subluxation or dislocation of the left shoulder.  The 
examiner also noted that the Veteran underwent excision of a 
Morton's neuroma prior to service and that there was evidence 
of mild degenerative joint disease of the distal 
interphalangeal joint of the left great toe.

In a December 2008 VA examination report Dr. E.B. noted the 
Veteran had previously stated he had surgery for Morton's 
neuroma when he was in high school, but that he presently 
reported his surgery was after service in his senior year of 
college.  Dr. E.B. stated that his prior report of a pre-
service surgery was not correct.  An examination revealed 
some pain over the sternocleidomastoid muscle on lateral 
flexion, left more than right.  There was no radicular pain, 
numbness, or strange sensation to the upper extremities.  
Muscle strength was symmetrical.  Sensation was normal and 
symmetrical.  There was some pain on light palpation and 
pressure on the skin of the neck.  There was excellent range 
of motion of the shoulder with no pain on motion.  The 
examiner noted a review of the X-rays of the cervical spine 
revealed worsening of the C4-5 space with decreased joint 
intervertebral space, increased spurring, and increased 
density of the endplate.  The shoulder X-rays revealed a 
pristine shoulder joint with no abnormalities of the 
shoulder, glenohumeral, or acromioclavicular joints.  The 
examiner also noted that he had reviewed the claims file, 
including the opinions of Drs. L.A.K. and D.C.B., and found, 
in essence, that the long time interval between the Veteran's 
accident in service and medical attention in 2004 
demonstrated the present disorders were not related to an 
accident in 1979.  It was noted that the Veteran went without 
pain medication for many years after service, that he never 
received any injections for these disorders, and that he was 
able to work as a traveling nurse without seeking medical 
attention until 2004. 

Analysis

Based upon the evidence of record, the Board finds that a 
cervical spine disability, a left shoulder disability, and a 
left great toe disability are not shown to have been incurred 
as a result of an established event, injury, or disease 
during active service.  A review of the evidence of record 
shows the Veteran has reported inconsistent statements as to 
the nature and extent of injuries he claimed to have incurred 
during an accidental fall into a life net in 1979.  To the 
extent the January 1980 separation examination revealed a 
possible "dislocatable" left shoulder and a left great toe 
metacarpophalangeal joint deformity, the Board finds the 
persuasive medical evidence demonstrates no chronic left 
shoulder or left great toe disorders were manifest at that 
time or for many years after service.  

The Board further finds that the available service treatment 
records are not consistent with the Veteran's claims of 
having sustained more severe injuries in a fall in 
approximately August 1979 and that it is significant that he 
did not include any complaints as to the neck, left shoulder, 
or left great toe in his 1981 claim for VA compensation 
benefits nor were any such problems revealed upon VA or 
private examinations at that time.  The Board also finds that 
the Veteran's own reports of having engaged in strenuous 
physical activities in his recreational and occupational 
pursuits over many years are inconsistent with his 
allegations of continuous symptoms of neck and shoulder pain 
since active service.  Although the Veteran is shown to have 
completed medical training as a registered nurse, his 
statements as to having sustained more severe soft tissue 
injuries in service are inconsistent with the contemporaneous 
service treatment records and are found to be of no probative 
weight.  

Similarly, the nexus opinions of his private chiropractor and 
a VA neurosurgeon which attributed neck and shoulder 
disorders to an accident during service in 1979 based upon 
his reported injuries are found to be of no probative value.  
The Board finds the provided nexus statements are based upon 
an inaccurate factual history and do not include any 
discussion of the findings reported in service nor of the 
findings noted by VA and private examination soon after 
service.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (holding that reliance on a statement renders a 
medical report incredible only if the Board rejects the 
accuracy of those statements).

Although the December 2008 VA examiner apparently failed to 
notice the Veteran's August 1999 VA treatment for shoulder 
pain, the Board finds the provided nexus opinions are valid 
and are persuasive.  There does not appear to be any 
significant difference in the absence of evidence of 
treatment or probative evidence of complaints for these 
disorders in the period from 1979 to 1999, approximately 20 
years, from the stated period from 1979 to 2004.  The Court 
has held that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, 
the claims for entitlement to service connection for a 
cervical spine disability, a left shoulder disability, a left 
great toe disability must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


TDIU

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.  In this case, entitlement to service 
connection has not been established for any disorders.  Thus, 
a total rating on account of service connected disabilities 
is precluded by law, and is denied.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left great toe 
disability is denied.

Entitlement to a total rating based on individuality 
unemployability is denied.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims.  The VCAA 
duty to assist, however, requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the Veteran's service treatment records show he 
was admitted for observation in May 1978 due to subjective 
impressions that he had been using drugs.  It was also noted 
he admitted to a recent two week ethanol binge and that he 
had been found unfit for duty upon returning to his ship.  
The discharge diagnoses included immature personality and 
depressive reaction.  

A July 2005 VA psychiatric examination report included an 
Axis I diagnosis of mood disorder (depression) due to general 
medical condition (chronic pain) and Axis III diagnoses of 
chronic pain syndrome of the neck, back, and shoulders, a 
history of hepatitis C, and myalgias and myositis.  It was 
noted that the Veteran was provided diagnoses of depressive 
reaction and immature personality while in service and that 
it was highly likely that his behavior problems and 
difficulty relating to others attributed to an immature 
personality had their origins in sexual trauma he experienced 
as a child.  

A December 2008 VA psychiatric examination included Axis I 
diagnoses of severe major depressive disorder, single 
episode, without psychotic features, and posttraumatic stress 
disorder, by history.  The examiner found the Veteran's 
depression stemmed from his chronic pain which was the result 
of an accident during active service.  It was noted that 
service and VA treatment records were reviewed and that the 
Veteran complained of depression as far back as 1979.  The 
Board notes that service connection has not been established 
for any chronic disability associated with an accident during 
active service in 1979 and that the December 2008 examiner's 
nexus opinion was provided without any discussion of the July 
2005 VA examiner's opinion as to the symptoms manifest during 
active service.  Therefore, an additional VA psychiatric 
examination is required for an adequate determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination, by a psychiatrist, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder as a result 
of an established event during active 
service.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Mental Disorders (Other than Initial PTSD 
and Eating Disorders) (revised 
May 1, 2007).  The physician should be 
requested to reconcile any opinion 
provided with the VA nexus opinion 
provided in July 2005 and December 2008.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


